DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 04/12/2021.  Claim(s) 1-3, 5-6, and 8-17 are presently pending.  Claim(s) 1, 5-6, and 8-17 is/are amended.  Claim(s) 4, 7, and 18-19 is/have been cancelled.  

Response to Amendment
The rejections of claim(s) 1-16 and 19 under 35 U.S.C. 112(b) is/are withdrawn in light of the submitted amendment to the claims.
The rejections of claim(s) 1-19 under 35 U.S.C. 103 as being unpatentable over Todman (GB 2443886 A) in view of the same, with support provided by Risager (US 2010/0119369 A) is/are withdrawn in light of the submitted amendment to the claims, Todman failing to disclose the newly added limitation “adjusting, at a second time after the first time and before power production of the first subset of wind turbine modules is completely terminated, the pitch of the second subset of wind turbine modules to increase a thrust of the second subset of the wind turbine modules” now included in claim 1, ln 21-24.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-3, 5-6, and 8-17 under 35 U.S.C. 103 as being unpatentable over Todman in view of Risager, with support provided by Risager.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 5-6, and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Todman (GB 2443886 A) in view of Risager (US 2010/0119369 A), with support provided by Risager.
Regarding claim 1, Todman discloses (Fig. 13) a wind turbine system comprising: 
a support structure (17-22) including 
a tower (22),  
a plurality of wind turbine modules (nacelle/rotor units 17, 18, 19) mounted to the support structure (Fig. 13 and Pg. 9, ln 23 – Pg. 10, ln 2) 
wherein each of the plurality of wind turbine modules comprises 
a rotor (rotors of modules 17, 18, 19), 
a computer system (Pg. 9, ln 12 – Pg. 10, ln 20; here, since the rotors are controlled by an algorithm, it follows that a computer control system must inherently be provided to run said algorithm), configured to execute a shutdown procedure (Pg. 9, ln 28 – Pg. 10, ln 1 and Pg. 10, ln 16-20), comprising: 
adjusting, at a first time, a pitch of a first subset of wind turbine modules (any one of 17, 18, and 19) for terminating power production therefrom (Pg. 9, ln 28 – Pg. 10, ln 1) resulting in a thrust force change with a reduced thrust force from the wind on a first part (side corresponding to 17) of the support structure carrying the said first subset of wind turbine modules (Pg. 9, ln 28 – Pg. 10, ln 1, wherein it is clear that the shutdown of a module rotor reduces its thrust, creating a thrust differential requiring thrust balancing from the remaining rotors), and 
adjusting, at the first time, a pitch of a second subset of wind turbine modules (one or both remaining of 17, 18, and 19, since each of the module rotors are thrust balanced against the others – Pg. 10, ln 6-20) positioned at a different position relative to the first subset of wind turbine modules (Fig. 13), to decrease a thrust of the second subset of the wind turbine modules (“thrust balancing” of Pg. 9, ln 28 – Pg. 10, ln 16; here in Pg. 10, ln 1-4, it is clear that thrust balancing requires the subset of modules producing the more power to reduce thrust, and during shutoff of the first subset, the second subset produces more power than the first, and thereby the second subset reduces in thrust) to oppose a change in bending moment on the tower (Pg. 3, ln 5-11 and Pg. 10, ln 14-17, here, the thrust balancing opposes the bending moment on a yaw bearing portion of the tower) resulting from the said thrust force change (Pg. 10, ln 6-16).  
Here, while Todman does not explicitly disclose that the thrust balancing of the module rotors opposes a change in bending moment around the root of the tower, it is clear from Fig. 13 that the tower is continuous between the yaw bearing and the tower root, thus if a bending moment is present at the yaw bearing portion of the tower, it must also be present at the root (further support see Risager, Fig. 2 and Abstract).  Insofar as it is not clear, however, it would be obvious to one of ordinary skill in the art to control the thrust balancing based on opposing a bending moment at the root of the tower, since Todman suggests thrust balancing to minimize bending loads on the critical points of the structure (Pg. 3, ln 5-11), and it is well known in the art that the tower root is a critical point of the structure (see Risager, [0007], wherein it is clear that the tower root of a wind turbine may experience high bending loads upon turbine shutdown).
Additionally, Todman fails to teach that the shutdown procedure comprises adjusting, at a second time after the first time and before power production of the first subset of wind turbine modules 
Risager exhibits (Fig. 1-2 and 5) a method for controlling a wind turbine rotor during a stop process by pitching the rotor blades to oppose pendulum movement of the tower caused by the reduction in rotor thrust during shutdown and minimize the resulting bending moments at the root of the tower (Abstract, ln 1-2 and 4-8).  One embodiment of this process is depicted in Fig. 5 of Risager.  In this embodiment, Risager teaches that during a first time period (from tower position A to B in Fig. 5) after shutdown has begun, the pitch (Θ) of the rotor is adjusted to reduce a thrust (FT)  of the rotor, and during a second time period (from tower position B to C in Fig. 5) after the first time, before power production of the rotor is completely terminated (i.e. before the blades are completely feathered), and after the tower has moved passed a vertical position (B) in its oscillatory motion, the pitch of the rotor may be adjusted to increase a thrust of the rotor (see Fig. 5, period between tower position B and C in which Θ decreases and FT increases) in order to provide damping that reduces the amplitude of tower oscillations ([0036]).  Within this period, the pitch of the blades are gradually changed, such that the thrust force is gradually increased (see Fig. 5A, graphs of Θ and FT over the period described above).  
Because both Todman and Risager describe processes for terminating power production from wind turbine rotors by adjusting rotor blade pitch, and since Risager teaches a process of controlling a wind turbine rotor to oppose (dampen) oscillatory motion and bending moments of the tower, which is directly applicable to functionality of the “thrust balancing” second subset of wind turbine modules in Todman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the “thrust balancing” process of Todman by adjusting the pitch of the second subset of wind turbine modules according to the method taught by Risager, wherein at a second time after the first time (and corresponding first pitch adjustment to reduce thrust) described above by Todman and before power production of the first subset of wind turbine modules is 
Regarding claim 2, Todman further discloses that the second subset of wind turbine modules may be positioned at a different vertical position relative to the first subset of wind turbine modules, since in Pg. 10, ln 6-20 of Todman it is clear that each module rotor is thrust balanced against the other rotors, thus when one rotor thrust is decreased, the other rotors may be adjusted to balance, or in other words, the first and second control commands are each applied to each one of the modules in balancing each other.  The designation of a first subset (the terminating rotor(s)) and a second subset (the responding rotor(s)) is therefore arbitrary, and it would thus be obvious to designate the first subset as modules 17 and 18, and the second subset as module 19, which is at a different vertical position to modules 17 and 18 (Fig. 13 and Pg. 10, ln 6-20), since module 19 is controlled to thrust balance modules 17 and 18 in Pg. 10, ln 6-20.
Regarding claim 3, Todman further discloses that the second subset of wind turbine modules may be positioned at a different horizontal position relative to the first subset of wind turbine modules, since as described above, each rotor is thrust balanced against the other rotors, therefore the first subset may be arbitrarily chosen to comprise rotor 17, and the second subset to comprise rotors 18 and 19, both of which are at different horizontal positions than the rotor 17 (Fig. 13 and Pg. 10, ln 6-20).
Regarding claim 5, Todman further discloses (Fig. 13-14) that adjusting the pitch of the second subset of wind turbine modules actively dampens oscillations of the first part of the support structure carrying the said first subset of wind turbine modules (Fig. 13-14 and Pg. 9, ln 12-21, here the thrust balancing is used to dampen oscillations of the support structure carrying the rotors 17, 18, and 19 
Regarding claim 6, Todman further discloses that adjusting the pitch of the first subset of wind turbine modules provides additional thrust control to actively dampen said oscillations (Pg. 9, ln 12-21 for the above described teachings, and Pg. 9, ln 28 – Pg. 10, ln 18, wherein it is clear that pitch control is used on each rotor for thrust balancing all rotors against each other and maintaining alignment during startup or shutdown).
Regarding claim 8, 
applying a first control command to a third subset of wind turbine modules (see above discussion in re claim 8) for terminating power production from the third subset resulting in a thrust force change with a reduced thrust force from the wind on a third part of the support structure carrying the third subset of wind turbine modules (Pg. 9, ln 8-10), the third subset of wind turbine modules being different from said first subset of wind turbine modules (see above discussion in re claim 8), and  
applying a second control command to a fourth subset of wind turbine modules (see above discussion in re claim 8), positioned at a different vertical position relative to the third subset of wind turbine modules (see Fig. 13), the second control command enabling thrust control of the fourth subset of wind turbine modules to oppose said thrust force change on the third part of the support structure (see above discussion in re claim 8).  
Regarding claim 9, Todman may be further modified according to the teachings above such that, in an embodiment including four or more modules, subsets may arbitrarily be designated such that the fourth subset of wind turbine modules is partially overlapping with said second subset of wind turbine modules, since Todman teaches that all modules (and thus all subsets) are thrust balanced against each other, therefore the subset distinction is arbitrary (see above discussion in re claim 8).
Regarding claim 10, Todman exhibits that applying the first and the second control command is performed until all of the plurality of wind turbine modules have terminated their power production, since Todman discloses that the thrust balancing method is used during shutdown of the rotors (Pg. 9, ln 28 – Pg. 10, ln 1), and it would be obvious to one of ordinary skill in the art based on this teaching to apply the method to all of the rotors until shutdown is complete.
Regarding claim 11, Todman exhibits that the first subset of wind turbine modules or the third subset of wind turbine modules may be chosen as an uppermost subset of wind turbine modules currently producing power, since Todman teaches that all modules (and thus all subsets) are thrust 
Regarding claim 12, Todman exhibits that the first subset of wind turbine modules or the third subset of wind turbine modules is chosen as a subset of wind turbine modules whereupon the thrust force from the wind is currently maximum, relative to other wind turbine modules in the wind turbine system, since as described above, the distinction of subsets is arbitrary and since Todman teaches that thrust balancing generally requires the reduction in thrust (i.e. terminating power production) of the rotor generating the most power (Pg. 10, ln 1-4).  
Regarding claim 13, Todman further discloses that the trust force from the wind is measured and/or estimated from the input parameters of: 
a physical position of the respective wind turbine modules (Pg. 9, ln 19-21, wherein yaw position is used), 
a rotor speed at the respective wind turbine modules (Pg. 9, ln 3), 
a blade pitch value of the respective wind turbine modules (Pg. 9, ln 3), and
a power produced by the respective wind turbine modules (Pg. 9, ln 13-16), 
Regarding claim 14, Todman further discloses that the second control command is applied to actively dampen corresponding parts of the support structure until a deviation from an equilibrium position has reached a predefined level, since in Pg. 9, lines 12-21 and Pg. 10, lines 6-11, Todman discloses that the thrust balancing method serves to reduce oscillations about the yaw axis by dampening oscillations about the yaw axis such that the turbine is aligned with the wind (i.e. in an equilibrium condition).
Regarding claim 15, Todman further discloses that adjusting the pitch of the second subset of wind turbine modules causes a corresponding displacement of a part of the support structure carrying 
Regarding claim 16, Todman exhibits that the first subset of wind turbine modules may comprise a plurality of wind turbine modules, and the second subset of wind turbine modules may comprise a plurality of wind turbine modules, since Todman teaches that all modules (and thus all subsets) are thrust balanced against each other, therefore the distinction of subsets is arbitrary (see above), and may be selected such that the first and second subsets of wind turbine modules may comprise multiple modules.
Regarding claim 17, Todman discloses a method for executing a wind turbine system (Fig. 13) transition from an active state of power production to inactive state with a shutdown procedure (Pg. 9, ln 28 – Pg. 10, ln 1 and Pg. 10, ln 16-20), 
the wind turbine system comprising: 
a support structure (17-22) including a tower (22),  
a plurality of wind turbine modules (nacelle/rotor units 17, 18, 19) mounted to the support structure (Fig. 13 and Pg. 9, ln 23 – Pg. 10, ln 2) 
wherein each of the plurality of wind turbine modules comprises 
a rotor (rotors of modules 17, 18, 19), 
a computer system (Pg. 9, ln 12 – Pg. 10, ln 20; here, since the rotors are controlled by an algorithm, it follows that a computer control system must inherently be provided to run said algorithm), wherein the method comprises: 
adjusting, at a first time, a pitch of a first subset of wind turbine modules (any one of 17, 18, and 19) for terminating power production therefrom (Pg. 9, ln 28 – Pg. 10, ln 1) resulting in a thrust force change with a reduced thrust force from the wind on a first part (side corresponding to 17) of the support structure carrying the said first subset of wind turbine modules (Pg. 9, ln 28 – Pg. 10, ln 1, wherein it is clear that the shutdown of a module rotor reduces its thrust, creating a thrust differential requiring thrust balancing from the remaining rotors), and 
adjusting, at the first time, a pitch of a second subset of wind turbine modules (one or both remaining of 17, 18, and 19, since each of the module rotors are thrust balanced against the others – Pg. 10, ln 6-20) positioned at a different position relative to the first subset of wind turbine modules (Fig. 13), to decrease a thrust of the second subset of the wind turbine modules (“thrust balancing” of Pg. 9, ln 28 – Pg. 10, ln 16; here in Pg. 10, ln 1-4, it is clear that thrust balancing requires the subset of modules producing the more power to reduce thrust, and during shutoff of the first subset, the second subset produces more power than the first, and thereby the second subset reduces in thrust) to oppose a change in bending moment on the tower (Pg. 3, ln 5-11 and Pg. 10, ln 14-17, here, the thrust balancing opposes the bending moment on a yaw bearing portion of the tower) resulting from the said thrust force change (Pg. 10, ln 6-16).  
Here, while Todman does not explicitly disclose that the thrust balancing of the module rotors opposes a change in bending moment around the root of the tower, it is clear from Fig. 13 that the 
Additionally, Todman fails to teach that the shutdown procedure comprises adjusting, at a second time after the first time and before power production of the first subset of wind turbine modules is completely terminated, the pitch of the second subset of wind turbine modules to increase a thrust of the second subset of the wind turbine modules.
Risager exhibits (Fig. 1-2 and 5) a method for controlling a wind turbine rotor during a stop process by pitching the rotor blades to oppose pendulum movement of the tower caused by the reduction in rotor thrust during shutdown and minimize the resulting bending moments at the root of the tower (Abstract, ln 1-2 and 4-8).  One embodiment of this process is depicted in Fig. 5 of Risager.  In this embodiment, Risager teaches that during a first time period (from tower position A to B in Fig. 5) after shutdown has begun, the pitch (Θ) of the rotor is adjusted to reduce a thrust (FT)  of the rotor, and during a second time period (from tower position B to C in Fig. 5) after the first time, before power production of the rotor is completely terminated (i.e. before the blades are completely feathered), and after the tower has moved passed a vertical position (B) in its oscillatory motion, the pitch of the rotor may be adjusted to increase a thrust of the rotor (see Fig. 5, period between tower position B and C in which Θ decreases and FT increases) in order to provide damping that reduces the amplitude of tower T over the period described above).  
Because both Todman and Risager describe processes for terminating power production from wind turbine rotors by adjusting rotor blade pitch, and since Risager teaches a process of controlling a wind turbine rotor to oppose (dampen) oscillatory motion and bending moments of the tower, which is directly applicable to functionality of the “thrust balancing” second subset of wind turbine modules in Todman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the “thrust balancing” process of Todman by adjusting the pitch of the second subset of wind turbine modules according to the method taught by Risager, wherein at a second time after the first time (and corresponding first pitch adjustment to reduce thrust) described above by Todman and before power production of the first subset of wind turbine modules is completely terminated, the pitch of the second subset of wind turbine modules may be adjusted to increase a thrust of the second subset of the wind turbine modules, particularly, for example, during a time after the first time in which the tower has moved past a vertical position during its oscillatory motion, in order to provide damping that reduces the amplitude of tower oscillations, as described by Risager ([0036]).  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ERIC A LANGE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745